PER CURIAM:
James Baumann, a Chapter 13 debtor proceeding pro se, appeals the district court’s affirmance of the bankruptcy court’s final orders, confirming Baumann’s Chapter 13 plan and denying Baumann’s motion for reconsideration. Briefly stated, Baumann contends that the bankruptcy court modified impermissibly the terms of his Chapter 13 plan when it issued the amended confirmation order.
After the close of briefing in this appeal, Baumann dismissed voluntarily his Chapter 13 case in the bankruptcy court. Because the issues raised on appeal involve the terms of Baumann’s Chapter 13 plan, this appeal is rendered moot (no controversy remains) by Baumann’s voluntary dismissal of his bankruptcy case. See Neidich v. Salas, 783 F.3d 1215 (11th Cir. 2015) (concluding that “the dismissal of a Chapter 13 case moots an appeal arising from the debtor’s bankruptcy proceedings.”). We dismiss this appeal as moot.
DISMISSED.